                                         UNITED STATES DISTRICT COURT
                                                     for the
                                      EASTERN DISTRICT OF NORTH CAROLINA

        U.S.A. vs. Delton Donae Mallory                                                  Docket No. 2:10-CR-31-lD
 :.,,

                                        Petition for Action on Supervised Release

            COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting a petition for
        modification of the Judgment and Commitment Order of Delton Danae Mallory, who, upon an earlier plea
        of guilty to Conspiracy to Distribute and Possess With the Intent to Distribute More Than 50 Grams of
        Cocaine Base (Crack), in violation of21 U.S.C. § 846, was sentenced by the Honorable James C. Dever III,
        U.S. District Judge, on June 9, 2011, to the custody of the Bureau of Prisons for a term of 192 months. It
        was further ordered that upon release from imprisonment, the defendant be placed on supervised release for
        a period of 5 years. On April 2, 2020, upon the granting of Mallory's motion pursuant to 18 U.S.C. §
        3582(c)(l)(B) and Section 404 of the First Step Act of 2018, the defendant's term of imprisonment was
        reduced to 138 months and the term of supervised release was reduced to 4 years.

           Delton Danae Mallory was released from custody on June 19, 2020, at which time the term of
'.:I    supervised release commenced.
··--.
..,     RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
        FOLLOWS:

            As a condition of supervised release, Mallory was ordered by the court to abide by the rules and
        regulations of the Eastern District of North Carolina Sex Offender Program. Inasmuch as the program is
        no longer active in our district, it is respectfully recommended that the court strike the condition and in lieu
        thereof, impose the conditions below which were recommended by the sex offender treatment provider and
        individualized to meet the specific needs of the defendant. Mallory signed a Waiver of Hearing agreeing
        to the proposed modifications of supervision.

f,~     PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

            1. The Eastern District of North Carolina Sex Offender Program condition shall be removed.

           2. The defendant shall submit to a psycho-sexual evaluation by a qualified mental health professional
              who is experienced in evaluating sexual offenders and who is approved by the U.S. Probation
              Officer.

           3. The defendant shall participate in a sex offender treatment program as directed by the U.S. Probation
              Officer, and the defendant shall comply with and abide by all the rules, requirements, and conditions
              of the treatment program until discharged. The defendant shall take medication as prescribed by the
              treatment provider.

           4. At the direction of the U.S. Probation Officer, the defendant shall submit to physiological testing,
              which may include, but is not limited to, polygraph examinations or other tests to monitor the
              defendant's compliance with probation or supervised release and treatment conditions.

           5. At the direction of the U.S. Probation Officer, the defendant shall consent to the installation of
              systems or software that will allow the probation officer or designee to monitor computer use on
              any computer that the defendant owns or is authorized to use. The defendant shall pay the costs of
              this monitoring.


                       Case 2:10-cr-00031-D Document 98 Filed 08/27/20 Page 1 of 2
Delton Donae Mallory
Docket No. 2:10-CR-31-lD
Petition For Action
Page2

   6. The defendant shall not hitchhike or pick up hitchhikers.

   7. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Dewayne L. Smith                                 /s/ Lakesha H. Wright
Dewayne L. Smith                                     Lakesha H. Wright
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     306 East Main Street, Room 306
                                                     Elizabeth City, NC 27909-7909
                                                     Phone:252-335-5508
                                                     Executed On: August 21, 2020

                                       ORDER OF THE COURT

Considered and ordered this      2,1    day of     A   u ff::            , 2020, and ordered filed and
made a part of the records in the above c a s e . ' ' j '

  -~ ro~"v
Jam7 C. Dever III
U.S. District Judge




              Case 2:10-cr-00031-D Document 98 Filed 08/27/20 Page 2 of 2
